United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
___________

 No. 11-2685
___________

Leroy Smithrud,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
City of Minneapolis; John              *
and Jane Does 1 - 10,                  *
                                       *
          Appellees.                   *
____________
                                           Appeals from the United States
 No. 11-2689                               District Court for the
___________                                District of Minnesota.

Leroy Smithrud,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
City of St. Paul; John and Jane        *
Does 1 - 10,                           *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: January 31, 2012
                                Filed: February 27, 2012
                                 ___________
Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated cases, Leroy Smithrud appeals the district court’s
dismissals of his civil complaints for lack of subject matter jurisdiction. We affirm
in part, reverse in part, and remand for further proceedings.

       Smithrud alleged that the Cities of Minneapolis and St. Paul violated the
United States Constitution and federal and state laws by declaring his properties
nuisances and having them demolished. He initially sought relief in the Minnesota
state courts, but his complaints there were all dismissed for lack of subject matter
jurisdiction due to his untimely petitions for writs of certiorari to the Minnesota Court
of Appeals. Smithrud later filed the instant complaints in federal court. The district
court dismissed them for lack of subject matter jurisdiction, concluding that
Smithrud’s sole remedy for the claims arising out of the decisions to demolish his
properties was through a writ of certiorari to the Minnesota Court of Appeals, and
that his claims were barred by Rooker-Feldman.1

       Upon careful review, see Keene Corp. v. Cass, 908 F.2d 293, 296 (8th Cir.
1990) (reviewing de novo district court’s finding that it lacked subject matter
jurisdiction), we agree with the district court that it lacked subject matter jurisdiction
over Smithrud’s state-law claims. See Larson v. City of Fergus Falls, 229 F.3d 692,
695 (8th Cir. 2000) (Minnesota state law governs breach-of-contract claim that is in
federal court by way of supplemental jurisdiction; federal court must follow state
procedures for resolving claim, and such procedures vest exclusive jurisdiction in
Minnesota appeals court through writ of certiorari). We also conclude the district


      1
       D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust
Co., 263 U.S. 413 (1923).

                                           - 2-
judge did not plainly err in not recusing herself. See 28 U.S.C. § 455(a); Fletcher v.
Conoco Pipe Line Co., 323 F.3d 661, 663-64 (8th Cir. 2003) (standard of review).

       Smithrud’s federal claims, however, should not have been dismissed under
Rooker-Feldman or 28 U.S.C. § 1738 (full faith and credit). See Exxon Mobil Corp.
v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (United States Supreme
Court’s appellate jurisdiction over state-court judgments precludes federal district
courts from exercising subject matter jurisdiction over “cases brought by state-court
losers complaining of injuries caused by state-court judgments . . . [that invite] district
court review and rejection of those judgments”; Rooker-Feldman occupies “narrow
ground” and “does not otherwise override or supplant preclusion doctrine”);
Charchenko v. City of Stillwater, 47 F.3d 981, 983 (8th Cir. 1995) (Rooker-Feldman
bars § 1983 suit only if district court must determine that state court’s decision that
it had no subject matter jurisdiction was wrong or that relief plaintiff requests would
effectively void state court’s determination that it had no subject matter jurisdiction;
deprivation of state court subject matter jurisdiction in § 1983 suit does not affect
federal district court’s original jurisdiction). We leave for the district court to
consider in the first instance whether the complaint states a claim under federal law.
See Ashcroft v. Iqbal, 556 U.S. 662, ---, 129 S. Ct. 1937, 1949-50 (2009).

      Accordingly, we affirm in part, reverse in part, and remand for further
proceedings consistent with this opinion.
                      ______________________________




                                           - 3-